FOLEY, J.
The single issue in this workman’s compensation case is the extent of claimant’s permanent partial disability as the result of a compensable elbow injury on February 17, 1972.
The Closing and Evaluation Division made an award of 20 percent loss of the right arm. The referee increased the award to 50 percent loss of the right arm on the basis that, although there was little physical impairment of the arm, pain experienced by claimant in its use resulted in “significantly more permanent disability from actual loss of functional use of his arm.” The Workmen’s Compensation Board reduced the award to 40 percent of the loss of the right arm on the basis that “claimant’s residual pain is not so functionally limiting, particularly when the remaining usefulness is considered, that an award of 50% is justified.”
As the Board noted, “[p]ain is a subjective phenomenon which makes a precise evaluation of its functionally limiting effects difficult.” The circuit court affirmed the Board. In our de novo review we are unable to improve upon the evaluation of the Workmen’s Compensation Board and the circuit court in this difficult area.
Affirmed.